The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 1/31/2022.
Claims 1 and 11 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed January 31, 2022 have been fully considered but they are not persuasive. Examiner has withdrawn the claims rejection under USC 112 as Applicant amended the claims. Examiner has also withdrawn the double patenting rejection as Applicant submitted the eTerminal disclaimer.
Applicant`s arguments have been considered but are not persuasive, As per independent claims 1 and 11, Applicant argued, with respect to cited prior art, that the combination of Talagala/ Graefe  does not teach or suggest the limitation of connecting a device coupling structure between a host processor and a key value storage device includes communication from the host processor structured in a key value based linear storage architecture, where Applicants argued that Talagala/ Graefe does not teach or suggest the limitation of a device coupling structure, coupled to the key value storage device, configured to provide connectivity between a host processor and the key value storage device includes communication from the host processor structured in a key value based linear storage architecture. Instead Talagala teaches a logical block address structure for storing and accessing key-value data and uses the same API to address key-value and logical block address memory bus accesses. This is confirmed in Talagala paragraphs [0062], [0063], and [0083]. However, it is unclear what “the host processor structured in a key value based linear storage architecture” actually means and how such linear storage arcitecture works as there is no describtion regarding this linear storage architecture or any details about it. Paragraph 0025 only teachs “the communication from the host processor 106 must be structured in a key value based linear storage architecture” with no further details so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Further, Talagala teaches the key-value store module 116 may divide a logical address space into a key portion and a data value portion to share a single logical address space between keys and data values. In another embodiment, the key-value store module 116 may divide individual logical addresses into a key address portion and a value address portion, logically segmenting the logical address space into contiguous ranges for each data value. In one embodiment, using a single logical address space, a single mapping structure, or the like for mapping keys to data values and for mapping logical addresses to physical locations on the non-volatile memory media 110 eliminates the need for a separate key-value map, key-value index, key-value tags, or the like, for which look-up time overhead would otherwise increase access times of the non-volatile memory device 102 by requiring look-ups in multiple maps or indexes (Paragraph 0067). Finally, regarding utilizing a key value index tree, Talagala teaches where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical addresses/locations (Paragraphs 0064, 0083, 0244, 0211, 0275, 0285 and 0356; FIG.1) to correspond to the claimed limitation.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claim recites “wherein the selecting the second portion of the dependent nodes comprises selecting the second portion of the dependent nodes based on a journal shared between nodes of the second portion of the dependent nodes”, Specification (Paragraph 0025) only teachs “the communication from the host processor 106 must be structured in a key value based linear storage architecture”. it is unclear what “the host processor structured in a key value based linear storage architecture” actually means and how such linear storage arcitecture works as there is no describtion regarding this linear storage architecture or any details about it as Paragraph 0025 only teachs “the communication from the host processor 106 must be structured in a key value based linear storage architecture” with no further details so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala et al. (US PGPUB 2013/0275656 hereinafter referred to as Talagala), and further in view of Graefe et al. (US 8,375,012) (hereinafter ‘Graefe’).
As per independent claim 1, Talagala discloses an electronic system comprising: a key value storage device, configured to transfer user data through a device coupling structure [(Paragraphs 0054, 0067, 0074 and 0083; FIG.1A-B) where FIG. 1A depicts one embodiment of a system 100 for a key-value store 118. The system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, which are described below and the key value storage system is configured to transfer the user data of the input command between the storage device and the host via the command processing module], the key value storage device including: a non-volatile memory array accessed by a key value transfer [(Paragraphs 0054, 0062-0063, 0065 and 0074-0076; FIG.1A-B) where the system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102], an interface circuit, coupled to the non-volatile memory array accessed as linear addressable space, configured to receive a key value transfer command [(Paragraphs 0062-0063, 0065 and 0074-0076; FIG. 1A-B) where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102. The data values, in certain embodiments, may have variable lengths. In one embodiment, the key-value store module 116 stores data values in a restricted set of logical block addresses of the non-volatile memory device 102, so that the data values are only available to clients 114 through the key-value store module 116. As used herein, a restricted set of logical block addresses is a set of logical block addresses that are unavailable to clients 114 using a block device interface and/or are exclusively available to clients 114 using a key-value store interface], and a device processor, coupled to the interface circuit, configured to manage the non-volatile memory array, and the interface circuit [(Paragraphs 0040, 0048 and 0104; FIG.1 and 2) where the processing modules 104 and 258 include operations of managing the non-volatile memory, and the host interface] utilizing a key value index tree to access the user data [(Paragraphs 0064, 0083, 0244, 0211, 0275, 0285 and 0356) where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical addresses/locations to correspond to the claimed limitation] for communicating with a key value device driver to access the user data [(Paragraphs 0064, 0083, 0244, 0275, 0285 and 0350-0351) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Talagala further discloses in one embodiment, a method that includes searching a logical-to-physical address mapping structure of the non-volatile recording media for a logical address entry within a logical address range associated with the key-value pair in response to a put command for the key-value pair. In a further embodiment, the method includes hashing the key-value pair to a different logical address range in response to locating a logical address entry within the logical address range associated with the key-value pair. In one embodiment, the method includes storing the value within the logical address range associated with the key-value pair in response to (a) locating an existing logical address entry within the logical address range and (b) determining that the value does not overlap with a different value associated with the located logical address entry. The existing logical address entry, in certain embodiments, is for a different key-value pair and the different value is associated with the different key-value pair. In one embodiment, an apparatus for key-value pool identifier encoding includes a key-value mapping module configured to encode a key of a key-value pair into a key address portion of a logical address of a sparse logical address space for non-volatile storage media. In another embodiment, the apparatus includes a pool module configured to encode a pool identifier for the key-value pair into a value address portion of the logical address. In a further embodiment, the value address portion has a number of bits selected so that the value address portion addresses at least a maximum size key-value pair value. In one embodiment, the apparatus includes a logical-to-physical translation layer configured to map the logical address to a location for the value, or a portion of the value, of the key-value pair in the non-volatile storage media (Paragraphs 0007-0010). Talagala further teaches means for encoding a key of a key-value pair into a logical address of a sparse logical address space for non-volatile recording media. In a further embodiment, the apparatus includes means for encoding a pool identifier for the key-value pair into the logical address. In one embodiment, the apparatus includes means for mapping the logical address to a location for a value of the key-value pair in the non-volatile recording media (Paragraphs 0017 and 0072-0073), where key-value mapping scheme was disclosed. Talagala further teaches one embodiment, the get module 708 services key-value store read requests for clients 114, such as a GET command, a BATCH GET command, or the like. In one embodiment, the get module 708 provides a requested data value from a key-value store 118 to a requesting client 114 in response to receiving a GET command or other read request for the requested data value from a requesting client 114. A GET command, in certain embodiments, includes a key, and the get module 708 uses the key to locate and retrieve the corresponding data value, in cooperation with the key-value mapping module 602 described above with regard to FIG. 6A. The get module 708 may coordinate with the key-value mapping module 602 to locate and retrieve a data value, may access the logical-to-physical address mapping directly, may provide a logical address for a data value to the logical-to-physical translation layer 512, or the like to read a data value from the non-volatile memory media 110 in cooperation with the non-volatile memory controller 104. The get module 708 may retrieve a data value directly from a key-value store index, may retrieve a data value from an LBA for the data value listed in a key-value store index, or the like (Paragraph 0275) to correspond to the claimed limitation]; and wherein the device coupling structure coupled to the key value storage device. configured to provide connectivity beteween a host processor and the key value storage device includes communication from the host processor structured in a key value based linear storage architecture [(Paragraphs 0063-0067, 0072-0076, 0083, 0207, 0244, 0275, 0285 and 0350-0351) where Talagala teaches the key-value store module 116 may divide a logical address space into a key portion and a data value portion to share a single logical address space between keys and data values. In another embodiment, the key-value store module 116 may divide individual logical addresses into a key address portion and a value address portion, logically segmenting the logical address space into contiguous ranges for each data value. In one embodiment, using a single logical address space, a single mapping structure, or the like for mapping keys to data values and for mapping logical addresses to physical locations on the non-volatile memory media 110 eliminates the need for a separate key-value map, key-value index, key-value tags, or the like, for which look-up time overhead would otherwise increase access times of the non-volatile memory device 102 by requiring look-ups in multiple maps or indexes (Paragraph 0067). Finally, regarding utilizing a key value index tree, Talagala teaches where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical addresses/locations to correspond to the claimed limitation].
Talagala does not appear to explicitly disclose a key value index list that links the key value to the physical location of the user data. 
Graefe discloses a key value index list that links the key value to the physical location of the user data [(Column 2, lines 25-50 ; Fig. 1) where FIG. 1 illustrates components of a generalized electronic indexing subsystem of a computer system or other electronic system or device. An index is logically represented, in the generalized system illustrated in FIG. 1, as a tree-like data structure 102. The index includes a root node 104 and a generally large number of leaf nodes 106-109, and generally contains additional hierarchical levels of intermediate nodes, such as level 110 in FIG. 1 that includes intermediate nodes 112-114. In the representation 102 shown in FIG. 1, not all of the nodes are illustrated, for sake of compactness of illustration. In general, the leaf nodes contain either references to data or may themselves represent data blocks. The tree-like data structure is traversed, from root node 104 to a particular leaf node, by following a path of references from the root node down through the tree-like data structure to a particular leaf node. As is discussed further, below, the nodes of the data structure, represented as rectangles in FIG. 1, generally contain a list of key-value/reference pairs. Often, each node is encoded in a number of bytes equal to a memory page, mass-storage-device block, or other unit of data storage and data transfer within a computer system. Alternatively, the nodes can be encoded in a number of bytes equal to a simple fraction of the bytes of a memory page, mass-storage block, or other data-storage unit, or may be encoded in a number of bytes equal to some integer-number of memory pages, mass-storage-device blocks, or other data units. While the index data structure is logically represented as a tree 102 for explanation and illustration, the index data structure is generally stored in a linear address space within electronic memory 120 and in one or more mass-storage devices 122 within the computer system or other electronic system. Often, the tree-like data structure is quite large, and only a portion of the tree-like data structure is stored within memory at any particular time. In general, the most recently accessed nodes of the data structure are found in electronic memory and various memory caches while the entire data structure is stored within the mass-storage device 122. In memory, the nodes are generally encoded within a linear memory address space as a number of consecutive words or other memory units. In FIG. 1, one node of a data structure is stored within a region of consecutive memory units 124 which includes a sub-region storing a list of key-value/reference pairs, such as key-value/reference pair 126. The mass-storage device or devices generally include a sequence of blocks or sectors within a linear block or sector address space 130 that is mapped to sectors, tracks, and cylinders of one or more mass-storage devices 122. Index-associated routines are responsible for moving data-structure nodes from the one or more mass-storage devices to memory and from memory back to the one or more mass-storage devices, generally on demand from routines that implement various index operations, including insertion, deletion, and searching operations  to correspond to the claimed limitation]. 
Talagala and Graefe are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Graefe before him or her, to modify the system of Talagala to include the key-value index list that maps the key value to the physical location of Davis because it will improve data storage access performance.
The motivation for doing so would be to [provide optimal efficiency with respect to the index operations (Column 1, lines 43-44 by Graefe)].
Therefore, it would have been obvious to combine Talagala and Graefe to obtain the invention as specified in the instant claim.
As per dependent claim 2, Talagala discloses wherein the key value storage device includes a device memory configured to store the key value index tree providing access to multiple versions of the user data linked through the key value index tree [(paragraph 0356) where FIG. 10 depicts one embodiment of a mapping structure 1000, a logical address space 1120, and a sequential, log-based, append-only writing structure 1140. The mapping structure 1000, in one embodiment, is maintained by the logical-to-physical translation layer 512 of the non-volatile memory controller 506 to map LBAs or other logical addresses to physical locations on the non-volatile memory media 110. The mapping structure 1000, in the depicted embodiment, is a B-tree with several entries. In the depicted embodiment, the nodes of the mapping structure 1000 include direct references to physical locations in the non-volatile memory device 102. In other embodiments, the mapping structure 1000 may include links that map to entries in a reverse map, or the like. The mapping structure 1000, in various embodiments, may be used either with or without a reverse map. In other embodiments, the references in the mapping structure 1000 may include alpha-numerical characters, hexadecimal characters, pointers, links, and the like]. 
As per dependent claim 7, Talagala discloses wherein the device processor is configured to execute a read operation or a write operation based on the key value index list [(Paragraphs 0226-0227; FIGs.1 and 6) where the key-value mapping module 602, in one embodiment, sizes the key address range and the value address range to accommodate a maximum data value size. For example, the key-value mapping module 602 may space addresses in the value address range at least a maximum data value size apart from each other. The maximum data value size, in certain embodiments, comprises a maximum allowed or supported size of a data value. In a further embodiment, the maximum data value size comprises a maximum allowed or supported size of a data value and key-value metadata stored with the data value such as an associated key, a size of the data value, an identifier of a client 114 or user associated with the data value, file system metadata, access control metadata, or the like. The key-value mapping module 602, in one embodiment, assigns a key to a data value in response to receiving a write request or PUT command for the data value. In another embodiment, clients 114 manage their own keys and a client 114 sends a key to the key-value mapping module 602 with a write request or PUT command for a data value. The key, in certain embodiments, comprises a logical address or key address portion of a logical address directly, without manipulation. In a further embodiment, the key-value mapping module 602 maps or converts a key into a logical address or key address portion of a logical address. For example, the key-value mapping module 602 may perform a predefined transform, such as a hash function, on a key to convert the key to a logical address or key address portion of a logical address]. 
As per independent claim 11, Talagala discloses a method of operation of an electronic system comprising: transferring user data by a key value storage device [(Paragraphs 0054, 0074 and 0083; FIG.1A-B) where FIG. 1A depicts one embodiment of a system 100 for a key-value store 118. The system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, which are described below and the key value storage system is configured to transfer the user data of the input command between the storage device and the host via the command processing module], including: receiving a key value transfer command through an interface circuit, selecting a non-volatile memory array accessed as linear addressable space, by a key value transfer [(Paragraphs 0054, 0062-0063, 0065 and 0074-0076; FIG.1A-B) where the system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102], and managing a key value index tree [(Paragraphs 0064, 0083, 0244, 0211, 0275, 0285 and 0356) where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical addresses/locations to correspond to the claimed limitation], by a device processor [(Paragraphs 0040, 0048 and 0104; FIG.1 and 2) where the processing modules 104 and 258 include operations of managing the non-volatile memory, and the host interface], for transferring the user data between the interface circuit and the non-volatile memory array [(Paragraphs 0062-0063, 0065 and 0074-0076; FIG. 1A-B) where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102. The data values, in certain embodiments, may have variable lengths. In one embodiment, the key-value store module 116 stores data values in a restricted set of logical block addresses of the non-volatile memory device 102, so that the data values are only available to clients 114 through the key-value store module 116. As used herein, a restricted set of logical block addresses is a set of logical block addresses that are unavailable to clients 114 using a block device interface and/or are exclusively available to clients 114 using a key-value store interface] includes communicating with a key value device driver [(Paragraphs 0064, 0083, 0244, 0275 and 0285) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116 to correspond to the claimed limitation].
Graefe discloses a key value index list that links the key value to the physical location of the user data [(Column 2, lines 25-50 ; Fig. 1) where FIG. 1 illustrates components of a generalized electronic indexing subsystem of a computer system or other electronic system or device. An index is logically represented, in the generalized system illustrated in FIG. 1, as a tree-like data structure 102. The index includes a root node 104 and a generally large number of leaf nodes 106-109, and generally contains additional hierarchical levels of intermediate nodes, such as level 110 in FIG. 1 that includes intermediate nodes 112-114. In the representation 102 shown in FIG. 1, not all of the nodes are illustrated, for sake of compactness of illustration. In general, the leaf nodes contain either references to data or may themselves represent data blocks. The tree-like data structure is traversed, from root node 104 to a particular leaf node, by following a path of references from the root node down through the tree-like data structure to a particular leaf node. As is discussed further, below, the nodes of the data structure, represented as rectangles in FIG. 1, generally contain a list of key-value/reference pairs. Often, each node is encoded in a number of bytes equal to a memory page, mass-storage-device block, or other unit of data storage and data transfer within a computer system. Alternatively, the nodes can be encoded in a number of bytes equal to a simple fraction of the bytes of a memory page, mass-storage block, or other data-storage unit, or may be encoded in a number of bytes equal to some integer-number of memory pages, mass-storage-device blocks, or other data units. While the index data structure is logically represented as a tree 102 for explanation and illustration, the index data structure is generally stored in a linear address space within electronic memory 120 and in one or more mass-storage devices 122 within the computer system or other electronic system. Often, the tree-like data structure is quite large, and only a portion of the tree-like data structure is stored within memory at any particular time. In general, the most recently accessed nodes of the data structure are found in electronic memory and various memory caches while the entire data structure is stored within the mass-storage device 122. In memory, the nodes are generally encoded within a linear memory address space as a number of consecutive words or other memory units. In FIG. 1, one node of a data structure is stored within a region of consecutive memory units 124 which includes a sub-region storing a list of key-value/reference pairs, such as key-value/reference pair 126. The mass-storage device or devices generally include a sequence of blocks or sectors within a linear block or sector address space 130 that is mapped to sectors, tracks, and cylinders of one or more mass-storage devices 122. Index-associated routines are responsible for moving data-structure nodes from the one or more mass-storage devices to memory and from memory back to the one or more mass-storage devices, generally on demand from routines that implement various index operations, including insertion, deletion, and searching operations  to correspond to the claimed limitation]. 
As for claims 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, and further in view of Davis et al. (US 9,648,102) (hereinafter ‘Davis’).
As per dependent claim 3, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the key value storage device includes the device processor configured to execute a real-time operating system to coordinate support functions.
Davis discloses wherein the key value storage device includes the device processor configured to execute a real-time operating system to coordinate support functions [(Column 17, lines 57-67 and Column 27, lines 12-32) where the management processor 2270 of the key-value storage device includes software 3300 that includes real-time operating system (RTOS) 3306  to correspond to the claimed limitation]. 
Talagala and Davis are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Davis before him or her, to modify the system of Talagala to include the real-time operating system executed by the processor of Davis because it will improve data storage access performance.
The motivation for doing so would be to [aid in recovery from catastrophic software failures (Column 26, lines 67 by Davis)].
Therefore, it would have been obvious to combine Talagala and Davis to obtain the invention as specified in the instant claim.
As for claims 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, and further in view of Meir et al. (US PGPUB 2014/0059271) (hereinafter ‘Meir’).
As per dependent claim 4, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to execute a garbage collection block on the non-volatile memory array that includes the data temporarily held in a volatile memory.
Meir discloses wherein the device processor is configured to execute a garbage collection block on the non-volatile memory array that includes the data temporarily held in the volatile memory [(Paragraphs 0018, 0024, 0032 and 0049-0050) where the processor performs garbage collection operation on the non-volatile memory which includes data temporarily stored in the volatile memory buffer 32 to reduce the blocking time caused by the flush command to correspond to the claimed limitation]. 
Talagala and Meir are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Meir before him or her, to modify the system of Talagala to include the garbage collection operation executed by the processor of Meir because it will improve data storage access performance.
The motivation for doing so would be to [reduce the blocking time caused by the flush command (Paragraph 0018, lines 67 by Meir)].
Therefore, it would have been obvious to combine Talagala and Meir to obtain the invention as specified in the instant claim.
As for claims 14, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, and further in view of Horn et al. (US PGPUB 2014/0059271) (hereinafter ‘Horn’).
As per dependent claim 5, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to execute a wear leveling block on the non-volatile memory array.
Horn discloses wherein the device processor is configured to execute a wear leveling block on the non-volatile memory array [(Paragraphs 0017; FIG.1D and 2A) where the processor performs wear level operations on the NVM array to correspond to the claimed limitation]. 
Talagala and Horn are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Horn before him or her, to modify the system of Talagala to include the wear level operation executed by the processor of Horn because it will improve data storage access performance.
The motivation for doing so would be to [provide a high level of data throughput performance to the host (Paragraph 0004, lines 12-13 by Horn)].
Therefore, it would have been obvious to combine Talagala and Horn to obtain the invention as specified in the instant claim.
As for claims 15, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, and further in view of Merchia et al. (US 7,756,817) (hereinafter ‘Merchia’).
As per dependent claim 6, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to access a previous version of the user data by accessing metadata, for the key value, that identifies a location of the previous version of the user data.
Merchia discloses wherein the device processor is configured to access a previous version of the user data by accessing metadata, for the key value, that identifies a location of the previous version of the user data [(Column 5, lines 23-34 and Column 6, lines 18-28) where the the metadata generated by metadata unit 109 is operable to store the chunk offsets indicating the position of each chunk partitioned within the file. By storing metadata corresponding to each chunk within a file, sophisticated decompression methods may be enable to utilize the metadata to decompress a subset (chunk) of the file, without the need to decompress the entire file first. To preserve backwards compatibility with legacy applications, embodiments of a system in accordance with the present invention may store the metadata separate from the file, such as in a different file, file system, data store, etc., with a link or pointer between the file and the associated metadata. Accordingly, those clients that intend to access a given chunk in the file (as opposed to accessing the file in a serial fashion) may traverse the link or pointer to access the metadata for the file. Where backwards compatibility is not an issue, embodiments of the present invention contemplate modifying the compressed file for the inclusion of the metadata to correspond to the claimed limitation]. 
Talagala and Merchia are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Merchia before him or her, to modify the system of Talagala to include the link pointers of Merchia because it will improve data storage access performance.
The motivation for doing so would be to [ preserve backwards compatibility (Column 5, lines 23-24 by Merchia)].
Therefore, it would have been obvious to combine Talagala and Merchia to obtain the invention as specified in the instant claim.
As for claims 16, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, further in view of Zhou et al. (US 9,455,825) (hereinafter ‘Zhou’), and further in view of Singh et al. (US 9,455,914) (hereinafter ‘Singh’).
As per dependent claim 8, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the interface circuit is configured to accept the key value transfer through a device coupling structure.
Zhou discloses wherein the interface circuit is configured to accept the key value transfer through a device coupling structure [(Column 2, lines 1-25, Column 3, lines 21-67 and Column 4, lines 3-16; FIGs. 1 and 2) where the driver module 16 is configured to accept key-value pairs through the PCIe interface 18 to correspond to the claimed limitation]. 
Talagala and Zhou are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Zhou before him or her, to modify the system of Li to include the device coupling structure of Zhou because it will improve data storage access performance.
The motivation for doing so would be to [decrease memory usage and reduces latency and complexity (Column 7, line 1 by Zhou)].
Talagala does not appear to explicitly disclose wherein the system includes the key value device driver accessed to provide direct communication through the device coupling structure and bypassing customary I/O storage stacks.
Singh discloses wherein the system includes the key value device driver accessed to provide direct communication through the device coupling structure and bypassing customary I/O storage stacks [(Column 6, lines 39-67, Column 10, lines 32-40 and Column 17, lines 6-14; FIGs. 1 and 8) where the customizing-interface module may be operable to provide a messaging service, within the user space 18, between the application 12 and the file system 18. The messaging service may support a file-system request from the application 12 to the file system 14. Furthermore, the messaging service may be made customizable to the file-system request by bypassing an SCI 24 of the computing system's 16 kernel space 20; Additionally, the customizing-interface module may also include a library with a set of system-call emulations supported within the messaging service. The set of system-call emulations may include a first subset of emulations of standard system calls and/or a second subset of emulations of non-standard system calls. Standard system calls may emulate common system calls, such as those found in one or more versions of an SCI 24. Non-standard system calls may offer customizable options for file-system requests beyond options offered by the SCI 24 of the computing system's 16 kernel space 20 to correspond to the claimed limitation]. 
Talagala and Singh are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Singh before him or her, to modify the system of Talagala to include the kernel space bypassing of Singh because it will improve data storage access performance.
The motivation for doing so would be to [Efficiency gains may be realized (Column 17, line 9 by Singh)].
Therefore, it would have been obvious to combine Talagala and Singh to obtain the invention as specified in the instant claim.
As for claims 18, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala in view of Graefe, as applied to claims 1 and 11 above, and further in view of Weiland et al. (US 7,149,832) (hereinafter ‘Weiland’).
As per dependent claim 9, Talagala/ Graefe teaches the system as claimed in claim 1.
Talagala discloses wherein the interface circuit is configured to accept the key value transfer generated by the key value device driver [(Paragraphs 0083, 0244 and 0285) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116 to correspond to the claimed limitation]. 
Talagala does not appear to explicitly disclose the key value device driver loaded in a system memory of a host processor.
Wieland discloses the key value device driver loaded in a system memory of a host processor [(Column 6, lines 59-67 and Column 21, lines 22-30) where the user mode 102 of operating system within the system memory 606 includes device drivers 106, wherein when combined with Talagala to modify device drivers of Talagala and Weiland to include key value device driver of Talagala to correspond to the claimed limitation]. 
Talagala and Weiland are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Weiland before him or her, to modify the system of Li to include the device drivers of the system memory of Talagala because it will improve data storage access performance.
The motivation for doing so would be to [increase access times of the non-volatile memory device (Column 2, lines 4-6 by Weiland)].
Therefore, it would have been obvious to combine Talagala and Weiland to obtain the invention as specified in the instant claim.
As per dependent claim 10, Weiland discloses wherein the interface circuit is configured to accept the key value transfer generated by the key value device driver loaded in a user space of a system memory of a host processor [(Column 6, lines 59-67 and Column 21, lines 22-30) where the user mode 102 of operating system within the system memory 606 includes device drivers 106 to correspond to the claimed limitation]. 
As for claims 19, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
As for claims 20, the applicant is directed to the rejections to claim 10 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135